IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETT,
Plaintiff,
v.

FIELDWORKS, INC., LAURA
BARKLEY, ZACHARY REIDER,
CHRIS GALLAWAY and LEWIS
GRANOFSKY,

Civil Action No. 2:17-cv-01495-PJP

Defendants.

INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Defendants Fieldworks, LLC (“Fieldworks”) and individual defendants Laura Barkley,
Zachary Reider, Chris Gallaway and Lewis Granofsky (“Individual Defendants”), through their
undersigned counsel, Cohen & Grigsby, P.C., and pursuant to Federal Rule of Civil Procedure
56 and Western District of Pennsylvania Local Rule 56.1, hereby file the following Motion for
Summary Judgment (“Motion”) and move this Court for summary judgment on all claims
asserted by Plaintiff against the individual defendants in this action based on lack of personal
jurisdiction.

As set forth fully in the Individual Defendants’ Concise Statement of Undisputed
Material Facts and Memorandum of Law in Support of Motion for Summary Judgment, all of
which have been filed contemporaneously with this Motion, and which are incorporated by
reference as though fully set forth herein, there are no genuine issues of material fact in dispute,

and Defendants are entitled to judgment as a matter of law.

2932889.v1
As a result, the Individual Defendants respectfully request that this Court grant

Defendants’ Motion for Summary Judgment and dismiss Plaintiffs claims against the

Individual Defendants in their entirety. A proposed Order is attached.

Dated: February 15, 2019

Respectfully submitted,

Loaf Gennifer ®. Park

Jennifer S. Park

PA I.D. 205842 / jpark@cohenlaw.com
Kelsey J. Gdovin

PA I.D. 322715 / kgdovin@cohenlaw.com

COHEN & GRIGSBY, P.C.

625 Liberty Avenue

Pittsburgh, PA 15222-3152
412-297-4900 / Fax 412-209-0672

Counsel for Defendants
CERTIFICATE OF SERVICE

[hereby certify that a true and correct copy of the foregoing Motion for Summary Judgment
was filed with the Court electronically on February 15, 2019. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

 

fof Gonnifer 2. Park

2932889.v1
